Citation Nr: 0924303	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-34 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio.

The Veteran appeared at a Travel Board hearing in April 2009 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted additional VA outpatient treatment 
records pertaining to care for his PTSD, for which he 
specifically declined to waive initial RO review and 
consideration.  As a result, a remand is mandated so that the 
RO may review and consider these records, and any other 
evidence which may be developed.  The Veteran also noted at 
the hearing that his PTSD symptomatology has increased in 
severity since his last examination in May 2008.  His 
testimony noted his depression has increased since his 
mother's death, with whom he resided until her passing.  He 
is entitled to a new VA examination where there is evidence 
his service-connected disorder has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC No. 11-95, 60 Fed. Reg. 43,186 (1995).

Further, the evidence reveals that in order to comply with 
the Veterans Claims Assistance Act of 2000 as interpreted in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), further 
development is required.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, and the rating 
criteria for the claims on appeal, as 
outlined by the Court in Vazquez-Flores.

2.  The AMC/RO shall obtain any ongoing VA 
treatment records not already a part of 
the claims file and associate them with 
the claims file.

3.  Thereafter, and regardless whether 
additional records are obtained, the 
AMC/RO shall arrange for the Veteran to 
have a VA psychiatric evaluation to 
determine the severity of his PTSD 
symptomatology.  All indicated tests 
should be undertaken and all clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review as part of the 
examination.  Request the psychiatrist to 
specifically evaluate and comment on the 
Veteran's ability to maintain gainful 
employment and personal relationships as 
related to his PTSD alone.  A global 
assessment of functioning score must be 
assigned and the score should be 
explained.  If it is significantly 
different than other scores on file, a 
full explanation of the reason therefore 
should be set forth.

If other psychiatric pathology that is not 
related to PTSD is present, that pathology 
must be differentiated to the extent 
possible from PTSD.  To the extent a 
determination cannot be made without 
resort to speculation, that should and 
explained in the examination report.

4.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event he does not 
report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, AMC/RO must implement 
corrective procedures at once.

6.  Then readjudicate the Veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
notified.  VA will him if further action is required on his 
part.  He 


has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




